Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 16-30, drawn to a device for detecting a gas.
Group II, claim 31, drawn to a method for detecting gas.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared technical feature, a device for detecting a gas, comprising a tube having an open end and a closed end, wherein the tube and the closed end are closed with respect to a fluid, and the open end is open to allow the fluid to move into and out of the tube, wherein the tube is configured to allow a condensed portion of the fluid to be removed from the tube by gravitation; a heat sink configured to extract heat from the tube at the closed end of the tube to keep the closed end of the tube at a constant target temperature; and at least one thermometer configured to measure a temperature at a specific portion of the device or the fluid inside the tube, is taught by van Doornmalen (NPL, provided in Applicant’s IDS of 11/14/2019). 
Van Doornmalen teaches a device for detecting a gas (abstract: A recently developed instrument which might detect the presence of residual NCGs), 
comprising a tube (Fig. 2, pg. 2 par. 2: LCP tube) having an open end (Fig. 2: lower end of tube)
and a closed end (Fig. 2: upper end of tube), wherein the tube and the closed end are closed with respect to a fluid, and the open end is open to allow the fluid to move into and out of the tube, wherein the tube is configured to allow a condensed portion of the fluid to be removed from the tube by gravitation (Fig. 2, pg. 2 par. 2: The condensate runs off the wall towards the bottom of the tube, where it leaves the ETS); 
a heat sink configured to extract heat from the tube at the closed end of the tube to keep the closed end of the tube at a constant target temperature (Fig. 2: aluminum block, pg. 2 par. 2: The heat capacity of the aluminum (Al) blocks that are attached to the outer side of this tube is so large that they warm up very slowly. Hence the wall of the tube will a lower temperature than the gas mixture entering the tube; pg. 2 par. 5: To keep the model manageable, however, we have described the flow of the gas mixture within the tube by an isothermal process, at a temperature corresponding to that at the open end of the tube during the sterilization phase. This approximation was also motivated by preliminary calculations, based on the experimentally observed temperature increase of the Al blocks resulting from condensation of water vapor inside the LCP tube of the ETS); 
and at least one thermometer configured to measure a temperature at a specific portion of the device or the fluid inside the tube (Fig. 2: sensor T3, T5, pg. 2 par. 3: temperatures T3 and T5 are read out).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796                                                                                                                                                                                                        
/KEVIN JOYNER/Primary Examiner, Art Unit 1799